Miller, J.:
It cannot seriously be questioned that the jury were justified by abundant evidence in finding that at the place where the plaintiff fell ■» ridges of ice from two to four inches thick had formed across the walk, not from natural causes alone, but from the freezing of water discharged upon the walk from a pipe in a supporting wall on the abutting premises, and that said ridges had negligently been allowed to remain in said condition during the winter preceding the accident; and the uncontradicted statement of the plaintiff that-she slipped on this ridge; of ice is corroborated by' the circumstance that the _ location of the ridge and the place of .the fall were coincident. But it is claimed that this 'ease is controlled by Taylor v. City of Yonkers (105 N. Y. 202) because of the circumstance that the ■ ridge had been augmented by a recent fall of snow for which the defendant was not responsible: It appears that for several days before the accident the' temperature had been below the freezing point, and we may assume that the light snow, which according to . the defendant’s, evidence had fallen the day before, when packed down by travel, augmented this ridge by some inconsiderable fraction of an inch, and it is urged that it is just as likely that the recent snowfall was the sole cause of the injury as that the ridge of • ice contributed to -caupe it. ■ In the Taylor case the plaintiff fell upon a smooth surface of ice recently formed by rain followed by sudden freezing, causing the walks throughout the city to become slippery and dangerous, and the plaintiff sought to establish-liability upon'the theory that the slope of the walk, innocent-enough in itself,, contributed with the ice to cause the injury. Judge Finch said that the ice by itself “ was a sufficient, certain and operating cause of the fall;” obviously the 'slope of the walk, for which alone the-defendant was sought to be made liable, was not,by'itself “a sufficient, certain and operating cause.” But can it be said that to affirm that the ridge of ice had anything to do with the accident in the case at bar is a “ pure guess and an absolute speculation,” as Judge Finch said of the slope of the walk in the case cited ? The. ridge of ice by itself was an adequate cause. ,The slope of ■ the *749walk without the ice was harmless. It seems to me a splitting of hairs to argue that a jury could not say, without guessing, that the plaintiff would have fallen just the same if the ridge had been a sixteenth of an inch smaller. I think this case is the exact converse of the case relied upon, that the condition for which the defendant was concededly responsible was the “ sufficient, certain and operating cause of the fall,” and that it is a “ pure guess and an absolute speculation.” to affirm that the fall of light snow had anything to do with it. It is not claimed that this fall of snow had produced a slippery and dangerous condition of the walks throughout the city; on the contrary, it is manifest that no such condition could have resulted from such a fall of snow as is described in this case during constantly freezing weather. It is further to be observed that the defendant’s witness who claimed to have had charge of this walk testified to having cleaned it of snow every day up to and including the day of the accident, admitting, however,.on his cross-examination, after having denied it on his direct, that there were ridges of ’ ice in front of the pipe throughout the winter. It is probable that the snow was not thoroughly removed from the walk where the ridges of ice were owing to the ivery fact that such ridges were there. And if the doctrine contended for here is to be regarded as the law, municipalities may with .'impunity disregard every duty which they have heretofore been supposed to owe to the public with respect to the removal of dangerous accumulations of ice and show from sidewalks, because the case will be rare indeed in which it will not be possible to show some slight change in the situation of such-recent origin as to free the municipality from responsibility for it. It is true that the' grade of this street was steep, and it is, of course, possible that the plaintiff might have slipped somewhere else if she had not slipped on the ridge of ice, as- it is also possible she might have slipped at the very spot if the ridge had not been there. But in determining whether the ridge had anything to do with the fall, the jury may have considered the circumstance that she slipped on it entitled to some weight: The fact that the grade of the street increased the, likelihood of pedestrians falling, instead of lessening the defendant’s responsibility, imposed upon it the duty of exercising vigilance commensurate with the danger, and required it to exercise some, care to prevent dangerous *750accumulations oE ice from the cause shown to have existed in this case. The impossibility, owing to the rigors of our climate, of keeping walks free from ice and snow is fully recognized both by courts and juries, and the salutary effect of the rules declared by the Court of. Appeals to be applicable to such cases is undoubted, but I am not in favor of extending the rule so as to grant immunity to cities and villages from the consequences of the negligence of their officers even in snow and ice cases. I think the facts of this case bring it well within the cases of Todd v. City of Troy (61 N. Y. 506) ; Pomfrey v. Village of Saratoga Springs (104 id. 459), and Gillrie v. City of Lockport (122 id. 403).
Only one other question urged by the appellant requires consideration. The defendant excepted to the charge of the court that “ the city is obliged to keep its streets in good, safe, passable condition.” As I understand the rule, it is the duty of the city to do this, and in the discharge of that duty to exercise reasonable care (See Turner v. City of Newburgh, 109 N. Y. 301 ; Pettengill v. City of Yonkers, 116 id. 558), and it is manifest from the entire charge that this is just what the jury must have understood. The court charged the jury that they were to determine whether the ridges of. ice had existed for a sufficient length of time so that the city officials ought to have known that they were there and to have removed them, that nothing unreasonable or impossible was required of the city, and that they were to. consider the difficulties attending sndden.changes of weather. While the language used might have.been more exact-, that criticism can. be passed upon practically every charge, as a trial judge cannot be expected to define rules of liability with the exactness and' precision of ' a text. Writer. The defendant contented itself with a general exception, without calling the attention of the court to any precise point which it desired elucidated. Moreover,- it ds apparent that the defendant was not prejudiced. This portion of the charge related to the question of the defendant’s negligence respecting the ridges of ice, and it is difficult to see how a jury could have arrived at any other conclusion on that question. A reading of this record leaves little room for doubt that the ridges were formed from the cause' assigned by the plaintiff, and the defendant’s witness, who must have known the most about it, admitted that, they were there throughout the *751winter. The only debatable .questions of fact upon which the defendant’s liability depended were whether its negligence was the proximate cause of the fall, and whether the plaintiff was shown to have been free from contributory negligence. I am entirely satisfied with the findings of the jury on these questions.. The verdict is a moderate one, and 1 vote to affirm the judgment and order.
Hirsohberg, P. J., and Hooker, J., concurred; Bioh, J., read for reversal, with whom Jenks, J.,. concurred.